ELLIOTT, J.
This ease was submitted to this court at our New Iberia term, which was on October 27, 1929. The judgment appealed from is not contained in the record and the transcript is not certified to by the Clerk of Court, as the law requires. Code Practice, arts. 585 and 896. The appellee moves to dismiss the appeal on said account.
The record contains a letter which indicates that the condition of the record was known to appellant at the time it was filed. He offers an explanation that it was not his fault, and requests the Clerk to lay the facts before the court.
The Code of Practice, art. 898, provides a way in which a transcript found by appellant to be incomplete, may be rectified; but the course provided was not followed.
The situation is such that we cannot act on the appeal. The defect and irregularity is imputable to the appellant. The appeal will therefore be dismissed.